Citation Nr: 1031799	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  92-07 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to November 
1952.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).

Procedural history

In September 1990, the RO received the Veteran's request to 
reopen previously denied claims of service connection for heart 
disease and a psychiatric disorder.  In a March 1991 rating 
decision, the RO determined that new and material evidence had 
not been submitted to reopen the claims.  The Veteran disagreed 
with the March 1991 decision, and he subsequently perfected an 
appeal by the timely submission of his substantive appeal (VA 
Form 9) in January 1992.

In a February 1996 decision, the Board determined that new and 
material evidence had not been submitted to reopen the previously 
denied claims of entitlement to service connection for heart and 
psychiatric disorders.  The Veteran appealed the Board's February 
1996 decision to the United States Court of Veterans Appeals (now 
known as United States Court of Appeals for Veterans Claims and 
hereinafter referred to as "the Court").  In a June 1997 Order, 
the Court affirmed the Board's determination that new and 
material evidence had not been submitted to reopen the claim for 
service connection for a psychiatric disorder.  The Court 
additionally determined that new and material evidence had been 
submitted regarding the heart disorder.  The Court vacated that 
part of the February 1996 decision in which the Board denied the 
Veteran's request to reopen his previously denied claim of 
entitlement to service connection for a heart disorder and 
remanded that issue to the Board for additional development and 
readjudication.

In March 1998, the Board remanded the claim for service 
connection for a heart disorder to the RO for additional 
development.  While the case was pending at the RO, the Veteran 
claimed entitlement to service connection for PTSD.  In a June 
2000 rating decision the RO denied entitlement to service 
connection for PTSD. The Veteran perfected an appeal as to that 
decision.

[The Board notes in passing that in denying service connection 
for PTSD the RO correctly did not address whether new and 
material evidence had been submitted to reopen a claim for 
service connection for a psychiatric disorder.  The Veteran's 
PTSD claim, although involving a psychiatric disability, 
constitutes a new claim which has not been previously denied.  
The United States Court of Appeals for the Federal Circuit has 
held that a newly diagnosed disorder, whether or not it is 
related to a previously diagnosed disorder, cannot be the same 
claim when the new diagnosis has not been previously considered.  
See Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).  Compare 
Ashford v. Brown, 10 Vet. App. 120 (1997) (reliance upon a new 
etiological theory is insufficient to transform a claim which has 
been previously denied into a separate and distinct, or new, 
claim); see also Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. 
Cir. 2008) (to the effect that a claim for one diagnosed disease 
or injury cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury; and the two claims must be 
considered independently).]

In a June 2005 decision, the Board denied the Veteran's claims of 
entitlement to service connection of heart disease and PTSD.  The 
Veteran appealed the Board's June 2005 decision to the Court.  In 
a November 2006 Order, the Court vacated the Board's June 2005 
decision and remanded the case to the Board for readjudication 
consistent with the terms of that Order.

In August 2007, the Board remanded the case to the AOJ for 
further development. In June 2008, the Board again remanded the 
case for readjudication by the AOJ to consider new evidence that 
had been submitted by the Veteran.  In an August 2008 
Supplemental Statement of the Case (SSOC) the matters were 
readjudicated and again denied.

In a November 2008 decision, the Board denied the Veteran's 
claims of entitlement to service connection of heart disease and 
PTSD.  The Veteran appealed the Board's November 2008 decision to 
the Court.  Pursuant to a Joint Motion for Remand dated July 9, 
2009, in an Order dated July 14, 2009, the Court remanded this 
case to the Board.

In November 2009, the Board remanded the Veteran's claims.  The 
AOJ continued the previous denial of the claims in an April 2010 
SSOC.  Accordingly, the Veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A preponderance of the evidence of record does not indicate 
that the Veteran was treated for rheumatic fever, rheumatic heart 
disease or other heart disease during military service.

2.  A preponderance of the competent and credible evidence of 
record does not support a conclusion that the Veteran's heart 
disease is related to his military service.

3.  The Veteran did not engage in combat with an enemy.

4.  The Veteran's claimed stressors have not been objectively 
verified.


CONCLUSIONS OF LAW

1.  The Veteran's heart disease was not incurred in or aggravated 
by his military service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  PTSD was not incurred in or aggravated by military service. 
38 U.S.C.A. §1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a heart 
condition and for PTSD.  With respect to a heart condition, the 
Veteran contends that he had rheumatic fever during service and 
that his currently diagnosed heart disease is a result of the 
purported in-service rheumatic heart disease.  With respect to 
PTSD, the Veteran contends that he was physically assaulted by a 
superior officer, leading to PTSD.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the facts 
and evidence.

The Court remands

As was described in the Introduction, this case was remanded by 
the Court in November 2006 and in July 2009.  The Board wishes to 
make it clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect 
that a remand by the Court is not "merely for the purposes of 
rewriting the opinion so that it will superficially comply with 
the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  
A remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has been 
undertaken with that obligation in mind.

The November 2006 and July 2009 Court remands essentially 
concluded that the Board had not provided adequate reasons and 
bases relating to discussion of VA's duty to exercise greater 
diligence in assisting the Veteran with the development of 
evidence in support of his claim where his service treatment 
records were missing and presumed lost in a 1973 fire at the 
National Personnel Records Center (NPRC). The Court concluded 
that its remands were required in order to provide the Board an 
opportunity to weigh and consider all the evidence of record, to 
evaluate the need for further development in accordance with VA's 
duty to assist, and to make an appropriate determination based 
upon such development.  The July 2009 Joint Motion in particular 
cited Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992); Layno v. Brown, 6 Vet. App. 
465 (1994); and the VA Adjudication Procedure Manual relating to 
special provisions for fire- related cases [currently cited as 
M21-1MR, Part III, Subpart iii, Chapter 2, Section E, 26-28, 
(Change Date December 13, 2005)].  The parties agreed that a 
remand to provide a supplemental VCAA notice was necessary.

Stegall considerations

As was alluded to in the Introduction, pursuant to the contents 
of the Court's November 2006 Order, in August 2007 the Board 
remanded the case to the AOJ for further development consistent 
with the Order of the Court.  In view of the fact that the 
Veteran's service treatment records were missing, the Board noted 
that some alternative records had been sought and received, but 
that it was necessary to attempt to locate the Veteran's service 
personnel records.  The remand instructions also stated that the 
AOJ should contact the Veteran in writing and request 
authorization to obtain the medical records of Dr. H.S. and Dr. 
G.S., and also to request that the Veteran provide the additional 
detail to include the full first and last name of the individual 
involved in his claimed stressor.  The AOJ was also to undertake 
appropriate additional evidentiary development and/or 
readjudicate the Veteran's claims.

Review of the file indicates that the AOJ did request the 
Veteran's service personnel file from NPRC on October 1, 2007.  
The requested records were subsequently obtained and associated.  
A VCAA letter dated October 1, 2007 asked the Veteran to complete 
and return releases to obtain the treatment information from Dr. 
H.S. and Dr. G.S.  A PTSD stressor detail form was enclosed. The 
AOJ also obtained treatment reports from the Poplar Bluff VAMC 
and its Cape Girardeau Outpatient Clinic for the period from 
February 2006 to February 2008.  A supplemental statement of the 
case was issued by the AOJ in April 2008.

In June 2008, the Board remanded the case for readjudication by 
the AOJ to consider new evidence that had been submitted by the 
Veteran.  The case was readjudicated in an August 2008 
supplemental statement of the case.  Thereafter, the Board issued 
a November 2008 decision denying the Veteran's claims.  
Pursuant to the contents of the Court's July 2009 Order, in 
November 2009 the Board vacated the November 2008 decision 
remanded the case to the AOJ for further development consistent 
with the Order of the Court.  In view of the fact that the 
Veteran's service treatment records were missing, the Board noted 
that the Veteran should be informed of such.  The remand 
instructions also stated that the AOJ should make an additional 
inquiry of NPRC for the Veteran's service treatment records, 
including a search for Surgeon General's Office (SGO) extracts 
pertaining to the Veteran for the period from January 3, 1951 to 
November 29, 1952, specifically records from Fort Sill, Oklahoma 
and Baumholder, Germany, and associate such materials with the 
Veteran's claims folder.  Further, if the sought-after records 
were not obtained, the AOJ should send the Veteran a letter that 
informed him of the fact that his service treatment records are 
presumed destroyed in the 1973 fire at NPRC and that further 
attempts to obtain them would be futile.  The letter was to also 
advise the Veteran of all alternative documents that might 
substitute for service treatment records as listed in the current 
VA Adjudication Procedure Manual relating to special provisions 
for fire-related cases at M21-1MR, Part III, Subpart iii, Chapter 
2, Section E, 27 (Page 2-E-5).  The Veteran's claims were then to 
be readjudicated.  

Pursuant to the Board's remand instructions, a request was made 
to the NPRC in December 2009 for the Veteran's service treatment 
records, including a search for SGO extracts for the period 
mentioned above.  A response from the NPRC dated in December 2009 
indicated that the Veteran's service treatment records were fire 
related and that there were no service treatment records or SGOs 
extracts available.  Previous sick and morning reports for the 
Veteran of the 43rd Armed Battalion from June 1951 to March 1952 
and the 112th Infantry Regiment from March 1952 to November 1952 
were furnished and associated with the Veteran's claims folder.  
Additionally, the Veteran was provided appropriate notice in 
February 2010 that his service treatment records were presumed 
destroyed and of the alternative documents that he may substitute 
for his service treatment records for the purpose of determining 
service connection.  This will be discussed in greater detail 
below.  The Veteran's heart disease and PTSD claims were 
readjudicated via the April 2010 SSOC.  
   
Thus, the Board's remand instructions have been complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance].

The missing service treatment records

The Veteran's service treatment records are missing and are 
presumed to have been lost in the July 1973 fire at the NPRC. 
Since VA has been unable to obtain the Veteran's service 
treatment records, it has a heightened duty to explain its 
findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 
The Board's analysis of the Veteran's claims has been undertaken 
with this duty in mind.

It is further noted, however, that the case law does not lower 
the legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be favorable 
to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See Cromer 
v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined 
to apply an "adverse presumption" where records have been lost or 
destroyed while in Government control which would have required 
VA to disprove a claimant's allegation of injury or disease in 
service in these particular cases].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. The Board 
observes that the Veteran was informed of the relevant law and 
regulations pertaining to his claims in letters from the VA 
Appeals Management Center (AMC) dated in March 2004, and notice 
to include the effective-date element of the claim, by a letter 
mailed in October 2007.

The Board acknowledges that complete VCAA notice was not provided 
until after the initial unfavorable RO decisions in February 1996 
denying service connection for heart disease, and in June 2000 
denying service connection for PTSD.  Since the VCAA was not 
enacted until November 2000, furnishing the Veteran with VCAA 
notice prior to the initial adjudications of the claims in 1996 
and 2000 was clearly both a legal and a practical impossibility.  
Indeed, VA's General Counsel has held that the failure to do so 
under such circumstances does not constitute error.  See 
VAOGCPREC 7-2004.

Crucially, however, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Here, after the March 2004 and October 2007 VCAA letters 
as well as the February 2006 letter informing him of alternative 
evidence that might be used to support his claim, were provided 
to the Veteran, the claims were readjudicated in February 2005, 
April 2008, August 2008, and April 2010 SSOC's.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claims would have been different had complete VCAA notice been 
provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claims.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that all available, relevant evidence necessary 
for an equitable resolution of the issues on appeal has been 
identified and obtained.  The evidence of record includes the 
private medical records, VAMC outpatient treatment records, 
Social Security Administration (SSA) records and lay statements 
from the Veteran and other individuals.  

As was discussed above, the Veteran's service treatment records 
are missing and are presumed to have been lost in the 1973 fire 
at the NPRC.  Attempts to locate Veteran's service treatment 
records over the lengthy course of this appeal have been 
exhausted.  [Copies of daily sick reports have been located and 
associated with the Veteran's VA claims folder, but they add 
little to the record.]  As was noted above, the Board is 
cognizant of its heightened duties when service treatment records 
are missing.  Consistent with the Court's November 2006 remand 
and pursuant to the Board's August 2007 remand, the AOJ did 
obtain the Veteran's service personnel records.  Moreover, 
consistent with the Court's July 2009 remand and pursuant to the 
Board's November 2009 remand, the AOJ informed the Veteran that 
he may provide the following in substitution of his service 
treatment records for the purpose of determining service 
connection: VA Military files; statements from service medical 
personnel; "buddy" certificates of affidavits; state or local 
accident and police reports; employment physical examination 
reports; medical evidence from civilian/private hospitals, 
clinics and physicians where or by whom a veteran was treated, 
either during service or shortly after separation; letters 
written during service; photographs taken during service; or 
pharmacy prescription records and/or insurance examination 
reports. 

It is clear that further efforts to obtain the service medical 
records would be useless and futile.  See Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999) [VA's efforts to obtain service department 
records shall continue until the records are obtained or unless 
it is reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  VA has 
obtained all available service pertinent service records, has 
informed the Veteran of the unavailability of additional records, 
and has informed the Veteran of alternative evidence that he may 
submit in support of his claim.  

The Veteran was afforded a VA examination in November 1998 with 
respect to his heart disease.  The examination report reflects 
that the examiner interviewed and examined the Veteran, reviewed 
his past medical history, reviewed his claims folder, documented 
his current medical conditions, and rendered appropriate 
diagnoses consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the VA examination 
report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
[holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate].  

The Board notes that the Veteran was not provided a VA 
examination and nexus opinion with regard to his claim for PTSD.  
Under 38 C.F.R. § 3.159(c)(4) (2009), VA will provide a medical 
examination or opinion if the information and evidence of record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim but:  (1) contains competent lay or medical 
evidence that the claimant has a current diagnosed disability, or 
persistent or recurring symptoms of disability; (2) establishes 
that the Veteran suffered an event, injury, or disease in 
service; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to 
decide this claim, and that further medical examination or 
opinion is not necessary to decide the claim for service 
connection for PTSD.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  In the present case, as discussed in further detail 
below, the Veteran the credible evidence does not establish that 
the Veteran suffered an event, injury, or disease, in service 
resulting in his PTSD. As set forth below, the Board has found 
the Veteran's allegations concerning the alleged personal trauma 
to be inherently contradictory, unreliable and not credible, 
providing evidence against his own claim.  Facially, the 
Veteran's available service records do not reflect any factors in 
38 C.F.R. § 3.304(f) which corroborate the personal assault.  The 
Board has considered whether medical opinion reviewing such 
evidence may be able to discern "markers" of a personal assault, 
but the Veteran's somewhat incredulous story of the personal 
assault could not lead to any probative evidence by any examiner 
supporting the claim.  See generally Reonal v. Brown, 5 Vet. App. 
458, 461 (1993); see also Miller v. West, 11 Vet. App. 345, 348 
(1998) (a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.)  Accordingly, a VA examination is not warranted.

The facts of this case are different than the facts in Charles v. 
Principi, 16 Vet. App. 370 (2002), in which the Court held that 
VA erred in failing to obtain a medical nexus opinion where 
evidence showed acoustic trauma in service and a current 
diagnosis of tinnitus.  Significantly, in this case, there is no 
credible supporting evidence that the Veteran's claimed in-
service stressor occurred.

The Board observes with concern that the Veteran has been asked 
to provide VA with a required release and description of records 
so that VA might obtain all of his private medical records, 
including additional records from Dr. H.S. and Dr. G.S. See a 
March 1998 letter from the RO to the Veteran.  The Veteran did 
not respond. Nor did he respond with a requested release for 
records from Dr. H.S. or Dr. G.S. to the October 2007 VCAA 
notice.

Moreover, the March 2004 and the October 2007 letters from the 
AMC were specific in their request for additional stressor 
information regarding the Veteran's claimed PTSD stressor.  Until 
his October 2007 response with a completed stressor details form, 
the Veteran refused to provide the first name or a consistent 
spelling of the last name of the individual who allegedly 
assaulted him in service.  In October 2007, the Veteran still did 
not provide the first name of the complained-of individual, 
despite being specifically requested to do so.

The Court has held that the duty to assist "is not always a one-
way street" and that, "[i]f a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  It is clear that the Veteran has been less than fully 
cooperative over the course of this appeal.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claims has been 
consistent with the provisions of the VCAA.

The Board additionally observes that general due process 
considerations have been satisfied.  The Veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claims. See 38 
C.F.R. § 3.103 (2009).  With respect to the Veteran's heart 
disease claim, the Veteran presented sworn testimony before the 
RO hearing officer in February 1992. A copy of the transcript of 
the hearing has been associated with the Veteran's VA claims 
folder.  He has not requested a hearing as to the PTSD claim.

Accordingly, the Board will proceed to a decision on the merits 
as to the issues on appeal.

Factual Background

A common factual background will be presented for both issues on 
appeal.

As noted above, the Veteran's service treatment records are 
missing and are presumed to have been lost in a July 1973 fire at 
the NPRC.  Of record are sick call reports for the Veteran's unit 
indicating that he was referred to sick call in October 1951 and 
in October 1952.  There is no indication for the reason for these 
referrals.  Similar sick call reports were contained in the 
Veteran's service personnel records that the AOJ recently 
obtained.  They do not include a reason for the referrals, nor do 
they describe any diagnosis or treatment.

The record contains no pertinent medical records until over 25 
years after the Veteran's separation from service.  In March 1978 
the Veteran was admitted to a VA hospital for treatment of 
chronic mild anxiety neurosis.  He was discharged after five 
days.  No significant physical problems were reported.  

In April 1978 the Veteran filed a claim of entitlement to non-
service connected pension due to a "nervous condition."  During 
the course of the claim, the Veteran did not refer to any 
physical assault or harassment in service and did not reference 
any history of rheumatic fever or an ongoing heart condition.

A September 1978 medical opinion from J.E., D.O. indicates that 
the Dr. J.E. had been treating the Veteran for "the past few 
years".  Dr. J.E. indicated that the Veteran's diagnoses included 
anxiety/depression neurosis.  The Veteran complained of fatigue, 
nervousness, headaches, muscle soreness and stiffness.  His 
military service was not mentioned.  There was no indication of 
heart disease or history of rheumatic fever; a chest x-ray was 
"clear".  A June 1979 EKG indicates that the Veteran's cardiac 
function was "within normal limits".

In February 1980, the Veteran filed a claim of entitlement to 
service connection for a "nervous condition".  During the course 
of the claim, the Veteran once again did not refer to any 
physical assault or harassment in service.  Similarly, he did not 
reference a history of rheumatic fever or an ongoing heart 
condition.

A January 1985 record of B.A.M., M.D. shows that probable 
coronary artery disease was diagnosed.  Dr. B.A.M. noted that the 
Veteran first reported experiencing shortness of breath and chest 
pains in 1976.  In connection with a May 1985 VA examination, the 
Veteran was diagnosed with history of probable arteriosclerotic 
heart disease.  The Veteran did not refer to a history of 
rheumatic fever.

The Veteran's Social Security Administration records have been 
obtained.  Included in the records forwarded to VA was a March 
1985 medical evaluation by Dr. M.S. At that time, the Veteran did 
not report a history of rheumatic fever or other heart disease in 
service, again asserting the onset of symptoms in 1976.  Probable 
ischemic heart disease was diagnosed.

A March 1985 VA treatment record diagnosed chronic generalized 
anxiety reaction with no report by the Veteran of in-service 
stressor or in-service incurrence of anxiety.

In April 1986, the Veteran submitted a request to reopen his 
previously denied claim for a non-service connected pension, 
based on disabilities including heart disease and a "nervous 
condition".  During the course of that claim, the Veteran did not 
assert any connection between these disabilities and his military 
service.  He specifically did not mention that he had been 
treated for rheumatic fever in service, nor did he claim that his 
"nervous" disability was due to a physical assault by a superior 
officer. 

In connection with a July 1986 psychiatry evaluation, the Veteran 
was diagnosed with chronic generalized anxiety and dysthymic 
depressive reaction.  In connection with that evaluation, there 
was no report by the Veteran of an in-service stressor or 
physical assault.

A statement dated in July 1987 was submitted by the Veteran, 
purportedly signed by Dr. G.S.  The statement, which was not on a 
letterhead, indicated that Dr. G.S. had treated the Veteran 
between 1953 and 1962 for a nervous condition and "after affects 
[sic] of rheumatic fever".  A November 1987 statement from F.D., 
D.O. included a nexus opinion that the Veteran had heart disease 
which was incurred in service.  That opinion was evidently based 
upon a statement from the Veteran that he had rheumatic fever in 
service.

In a lengthy May 1988 letter to the RO, the Veteran asserted that 
he had a problem with violent impulse control during service.  He 
did not describe being assaulted or harassed during service.

A statement dated May 1990, purportedly by Dr. H.S., indicated 
that Dr. H.S. had treated the Veteran in November 1953.  Dr. S. 
reported that the Veteran gave a history of rheumatic heart 
disease.  The statement appeared on an Arkansas letterhead but 
was notarized by the Veteran's ex- wife under a Missouri 
commission.

A statement by J.C., M.D. dated January 1992 reflected the 
Veteran's report of a 1951 episode of rheumatic fever.  Dr. J.C's 
diagnostic impressions included chronic anxiety neurosis "could 
be related to psychic trauma occurring in Korean War in 1951", 
coronary vasospasm and/or sclerosis and valvular disease which 
"could be related to rheumatic fever of 1951."  Dr. J.C. 
acknowledged that any illness that occurred prior to 1978 was 
related to him solely by the Veteran's report of history.

In February 1992 the Veteran testified before the RO hearing 
officer.  He testified that he was treated for rheumatic fever in 
Germany in service.  See the hearing transcript, page 2.

In April 1996, over 40 years after the purported incident and 
nearly 20 years after the Veteran began pursuing his compensation 
claim with VA, he submitted a statement alleging that during 
service in Germany he had been physically attacked by Sergeant P.

In November 1998 a VA examination was undertaken.  The examiner 
determined that the Veteran "does not show any sign of rheumatic 
heart disease".

In December 1998, the Veteran was evaluated by W.P., a counseling 
therapist. W.P. noted the Veteran's report of the physical attack 
and alleged harassment by the friends of Sergeant P.  W.P. 
concluded that the Veteran's claimed stressors would not meet the 
criteria for a PTSD diagnosis.

In February 1999 the Veteran was evaluated by M.J., Ph.D.  Dr. 
M.J. included the Veteran's self report of being attacked by 
Sergeant P.  Dr. M.J. determined that physical abuse by his 
superior had caused the Veteran to develop PTSD.  Thereafter, the 
Veteran referred to the Sergeant P. incident in subsequent 
treatment records.

In February 1999 the Veteran was evaluated again by W.P.  The 
Veteran repeated his report of the physical attack and alleged 
verbal harassment by the friends of Sergeant P.  W.P. continued 
to conclude that the Veteran's claimed stressors would not meet 
the criteria for a PTSD diagnosis and that further the Veteran's 
symptoms did not suggest PTSD.  Instead, W.P. noted that the 
Veteran presented with passive- aggressive personality traits and 
"has a history of aggressive behaviors."

In May 2000, the Veteran submitted a description of the incident 
with Sergeant P. The Veteran claimed that due to this incident he 
was transferred units.  In a March 2004 statement the Veteran 
repeated his claims of physical attack by Sergeant P. and stated 
in December 1951.  He stated that he suffered a "pierced lung" in 
the attack and again asserted that based upon the aftermath of 
the attack he was transferred to a new unit.

In October 2007, the Veteran claimed the incident occurred in 
Czechoslovakia during December 1951 where, while on border 
patrol, he was attacked from behind by Sergeant P.  In a separate 
statement, the Veteran contended the attack by Sergeant P. 
occurred between December 15, 1951 and March 1952.  He said that 
records could be searched for that period of time as evidenced by 
a copy of special order he had provided [a copy of that special 
order appears to be in the Veteran's personnel file].  In the 
same statement, the Veteran said that Sergeant P. was not his 
Sergeant, and he was not assigned to his platoon.

VA treatment reports from February 2006 to February 2008 show 
that the Veteran has continued treatment for a mental 
disorder/PTSD with a clinical psychologist, Dr. H.V., at the 
Poplar Bluffs VAMC, and with a psychiatrist, Dr. J.S. at the VA 
Cape Girardeau Outpatient Clinic.  In the most recent February 
2008 report from Dr. H.B., the Veteran was diagnosed with PTSD 
and associated depression.  In the latest February 2008 report 
from Dr. J.S., the Veteran was diagnosed with anxiety disorder, 
not otherwise specified, and probable past history of PTSD.

In his October 2007 statement, the Veteran contended that he 
still has rheumatic fever for which he has to take antibiotics.  
While the VA treatment reports show that as recently as February 
2008 the Veteran has continued to report a history of rheumatic 
fever in the past, the treatment reports do not list rheumatic 
fever as a current treatment concern.

In October 2009 the Veteran was evaluated by G.L.W., M.D.  Dr. 
G.L.W. noted a review of the Veteran's claims folder and relevant 
records therein.  He specifically included the Veteran's self 
report of being attacked by Sergeant P.  Dr. G.L.W. concluded 
that it is highly likely that the Veteran's PTSD is related to 
his in-service traumatic assault.
  
Since 1978 the Veteran has provided a series of lay statements in 
support of his various claims to VA. They include:

A September 1979 statement from R.C. who stated that the Veteran 
stayed with her for eight to ten months prior to entering active 
duty and also stayed with her when the Veteran was discharged for 
six to eight months.  She noted that the Veteran experienced 
greater difficulty sleeping and was more nervous and restless 
after his discharge from service.  Although she concluded that 
the Veteran evidenced these symptoms due to his period of 
military service, she failed to indicate any specific reason as 
to her conclusion.      

A March 1981 statement from L.P. stated that he served with the 
Veteran.  L.P. stated that the Veteran was treated for mumps 
while stationed in Oklahoma.  A December 1985 statement was also 
purportedly signed by L.P.  The revised statement indicated that 
the Veteran was treated for rheumatic fever, not mumps.

A July 1989 lay statement of the Veteran's ex-wife indicating 
that she met the Veteran approximately one year after his 
discharge from service and that as of that time the Veteran was 
already exhibiting heart disease and nervous tendencies.

A May 1990 statement from K.C., a lifelong friend of the Veteran, 
indicated that the Veteran appeared nervous and unsettled 
following discharge from service, and that these symptoms were 
due to his period of military service.  However, K.C. did not 
provide any specific reason as to his conclusion, and notably did 
not mention the Veteran's alleged in-service assault. 

A September 1997 lay statement from E.M., who stated that he had 
no knowledge of Sergeant P. ever physically attacking the 
Veteran.


Service connection for Heart Disease.

Pertinent legal criteria

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.  § 3.303 
(2009).

For certain chronic diseases, such as cardiovascular disease, 
service connection may be presumed if such disability is 
manifested to a degree of 10 percent within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
in service. 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value. See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

The Veteran seeks service connection for heart disease.  He 
contends that he suffered from rheumatic fever in service and 
that his current heart disease is related to such.

As discussed above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to Hickson element (1), current disability, the 
record on appeal shows a March 1986 medical opinion diagnosing 
coronary artery disease.  Hickson element (1) has arguably been 
met in the sense that heart disease may exist.  The Board wishes 
to make it clear, however, that there is absolutely no medical 
evidence of rheumatic heart disease.  Indeed, a November 1998 VA 
examiner concluded that the Veteran did not show any sign of 
rheumatic heart disease. Nothing else in the record indicates 
that any health care provider or examiner has suggested that 
rheumatic heart disease exists.

Moving to Hickson element (2), in-service incurrence of disease 
or injury, as noted above, the Veteran's service treatment 
records are not available.  The Veteran has contended that he was 
treated for rheumatic fever in service.  Other than the claimed 
rheumatic fever, the Veteran has not asserted any association 
exists between his military service and heart disease.

As noted above, there is no presumption, either in favor of the 
claimant or against VA, arising from the missing service medical 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these particular 
cases].

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  For reasons expressed immediately 
below, the Board finds the Veteran's statements concerning 
purported rheumatic fever in service, offered in connection with 
his claim for monetary benefits from the government, to be 
incredible in light of his entire medical history.

The Board observes that the Veteran's presentation has changed 
dramatically over time.  Specifically, there is no report of a 
history of rheumatic fever in service for well over three decades 
after the Veteran left military service.  Significantly, neither 
heart disease nor a history of rheumatic fever was mentioned 
during the Veteran's March 1978 VA inpatient hospitalization.  
Nor was rheumatic fever mentioned at the time of the September 
1978 medical opinion from Dr. J.E., the January 1985 medical 
opinion of Dr. B.A.M., the May 1985 VA medical examination and 
the March 1985 medical evaluation by Dr. M.S. or in claims for VA 
benefits filed in April 1978 and February 1980.

A careful review of the record indicates that the Veteran did not 
mention the alleged in-service rheumatic fever until he filed a 
claim for service connection therefor. Interestingly, no mention 
of any relationship to service was made in connection with his 
previous claim for non service-connected pension benefits.  
Notably, after the Veteran filed his claim for service connection 
for heart disease, he proffered theretofore unknown evidence of 
dubious authenticity concerning rheumatic fever in service.

The Veteran did not refer to rheumatic fever or to symptoms of 
heart disease being attributable thereto until he submitted, in 
July 1987, the purported statement of Dr. G.S.  As is noted 
elsewhere in this decision, that statement is not on a 
letterhead, and efforts on the part of VA to authenticate Dr. 
G.S.'s opinion have been met with a decided lack of cooperation 
on the part of the Veteran.  As recently as October 2007 the 
Veteran was again requested to provide a release for obtaining 
the treatment records of Dr. G.S., but he failed to do so.  
Because the Board lacks forensic expertise, it is not in a 
position to challenge the authenticity of the purported letter.  
However, the contents of the letter are outweighed by the 
objective medical evidence, which shows no residuals of rheumatic 
fever, as well as the Veteran's previous silence on the subject.

In short, despite having filed several claims and having 
submitted numerous medical reports to VA the Veteran did not 
indicate that the disease had been incurred in service until 
thirty-five years later.  Specifically, in the numerous medical 
reports provided by the Veteran for the period from 1978 to 1987, 
the Veteran never mentioned the incurrence of rheumatic fever and 
alleged rheumatic heart disease.  To the extent that he now 
contends that he has had rheumatic fever and rheumatic heart 
disease continually since service in the 1950s, his statements 
are far outweighed by the other evidence of record and are 
utterly lacking in credibility.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran]

To the extent that the Veteran asserts that his heart disease is 
related to his military service, the Board observes that lay 
people are competent to testify to visible or otherwise 
observable symptoms of disability.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay witnesses 
may, in some circumstances, opine on questions of diagnosis and 
etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009) (Board's categorical statement that "a valid medical 
opinion" was required to establish nexus, and that a layperson 
was "not competent" to provide testimony as to nexus because she 
was a layperson, conflicts with Jandreau).  However, in this 
case, the Veteran's statements that he has heart disease that is 
due to service relates to an etiological question as to an 
internal, not directly observable disease such as valvular heart 
disease, unlike testimony as to a separated shoulder, varicose 
veins, or flat feet, which are capable of direct observation.  
Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(unlike varicose veins or a dislocated shoulder, rheumatic fever 
is not a condition capable of lay diagnosis) with Jandreau, 492 
F.3d at 1376 (lay witness capable of diagnosing dislocated 
shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is 
competent to establish the presence of varicose veins); Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet).  The lay 
statements of the Veteran concerning the etiology of his heart 
disease are therefore not competent in this regard, and the Board 
has placed greater probative weight on the opinion proferred by 
the VA physician that opined that the Veteran's heart disease is 
not related to the claimed in-service episode of rheumatic fever.  
The Board notes that the 1985 lay statement of L.P. asserts that 
the Veteran had rheumatic fever during service.  Like the 
Veteran, L.P. is not a competent source of medical diagnostic 
evidence.  Moreover, the 1985 statement of L.P. contradicts a 
statement provided by L.P. in June 1981 in which L.P. asserted 
that the Veteran's in-service medical trouble consisted of mumps, 
with no reference to rheumatic fever or rheumatic heart disease.  
The 1981 statement is similarly not competent medical evidence.  
Nonetheless, the inconsistency of these statements adds to the 
Board's concerns over the credibility of evidence supplied by the 
Veteran.

Finally, the Board notes that the record includes two sick call 
slips, one for treatment in October 1951 and for treatment in 
October 1952.  These documents do not indicate the reason the 
Veteran reported for sick call and therefore do not establish 
treatment for rheumatic fever or rheumatic heart disease.

As has been discussed in the law and regulations section above, 
service connection may be established on a presumptive basis if 
the claimed chronic disease was manifested to a compensable 
degree within one year after the Veteran's separation from 
military service.  See 38 C.F.R. § 3.309(a).  In this case, there 
is no contemporaneous evidence of heart disease until well over 
three decades after service.

Notwithstanding an utter lack of contemporaneously dated medical 
evidence, the Veteran has produced post-dated medical statements, 
purported to be from Dr. G.S. and Dr. H.S., each of which 
indicated treatment of the Veteran for heart disease shortly 
after he left military service.  The Board notes that neither 
statement is supported by medical treatment records.  Of great 
interest is the fact that when the Veteran, in March 1998, was 
requested to provide additional treatment and contact information 
for those providers, he did not respond.  Nor did he provide 
information of such to a similar request in October 2007.  See 
the Veteran's statement dated in April 2008.

The purported physicians' statements themselves are unusual in 
that they document, based solely on recollection, treatment 
incidents from over three decades earlier. Further, the 
presentation of the two statements is highly irregular.  The 
purported statement of Dr. G.S. is typed on plain paper without 
letterhead.  The statement of Dr. H.S. is purportedly notarized; 
however, Dr. H.S.'s statement indicates that it was sent from an 
office in Arkansas, but it was notarized in Missouri by the 
Veteran's ex-wife.  Moreover, a duplicate copy of the statement 
submitted by the Veteran at a later date had no notary seal.

Again, the Board cannot challenge the authenticity of the 
statements, although they appear to be suspicious.  Unusual 
presentation aside, and even if the Board assumes that these 
statements are authentic, they are not sufficient to establish 
rheumatic heart disease within the one year presumptive period 
after service.  These statements are based, at best, on decades 
old recollections, are not specific, and are not corroborated by 
any medical records whatsoever.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) ["a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional"].  As noted 
above, the first objective medical evidence of heart disease came 
more than three decades after the Veteran left military service.

The statement of Dr. G.S. refers to treatment of "after affects" 
of rheumatic fever between 1953 and 1962.  The statement does not 
confirm in-service incurrence of rheumatic fever and does not 
indicate an incurrence of cardiovascular disease within the one 
year period after service.  Accordingly, even assuming that the 
statement itself is credible, the statement does not on its face 
satisfy element (2), in-service or presumptive period incurrence 
of disease.

Similarly, the purported statement of Dr. H.S. refers to 
treatment of the Veteran in November 1953 (coincidentally just 
within the one year presumptive period).  Dr. H.S.'s assertion of 
his recollection over thirty years later does not provide 
verification that the Veteran suffered from rheumatic disease.  
Moreover, the statement does not indicate that the disease was 
incurred in service or confer a diagnosis of cardiovascular 
disease.  Instead, the statement indicates a diagnosis of upper 
respiratory infection.  This statement also does not on its face 
satisfy element (2), in-service or presumptive period incurrence 
of disease.

In short, a preponderance of the competent, contemporaneous 
evidence of record supports the conclusion that the Veteran was 
initially diagnosed with heart disease in 1986, over three 
decades after he left service and long after the close of the one 
year presumptive period.  Moreover, while the Veteran contends 
that he continues to have residuals of rheumatic fever, VA 
treatment reports as late as February 2008 do not list this as a 
concern.

Accordingly, Hickson element (2) has not been met as to in-
service or presumptive period incurrence of disease.  The claim 
fails on that basis alone.

In the interest of completeness, the Board will move to element 
(3), medical nexus.

There are of record three competent medical nexus opinions.  They 
are the November 1987 statement by Dr. F.D., the January 1992 
statement by Dr. J.C. and the November 1998 VA examination report 
by Dr. C.S.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy v. 
Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical evidence, 
the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches. . . 
. As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within 
the province of the adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).

The Court has expressly declined to adopt a "treating physician 
rule" which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or other 
physician.  See Guerrieri, 4 Vet. App. at 471-73 (1993).

The opinion of Dr. F.D. indicates personal knowledge of the 
Veteran's condition from 1982 to 1987 only.  Dr. F.D. further 
indicates that he has reviewed "some" of the Veteran's VA records 
as well as some of the Veteran's "affidavits".  The specific 
records or lay statements are not identified, so it is unclear 
which records formed the basis of Dr. F.D's opinion.  Dr. F.D. 
concluded, evidently based on the Veteran's self report, that the 
Veteran had rheumatic fever in service. Dr. F.D. further 
diagnosed coronary artery disease and concluded that that the 
Veteran's heart disease began during service.  Dr. F.D. did not 
provide reasons and bases for this conclusion.  

It is clear that Dr. F.D.'s opinion is based exclusively on the 
Veteran's own statements, which as discussed above are not 
credible.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].

In addition, Dr. F.D.'s conclusion of in-service incurrence of 
disease is unsupported by clinical findings.  A medical opinion 
based on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999). As 
such, Dr. F.D.'s opinion is insufficient and is accorded little 
weight of probative value by the Board.

The January 1992 medical opinion of Dr. J.C. that stated that the 
Veteran's heart disease "could be related to rheumatic fever of 
1951" also relies upon the Veteran's report of in-service 
rheumatic heart disease.  This was acknowledged by Dr. J.C. in 
his final opinion. Since the sole source of Dr. J.C.'s conclusion 
that the Veteran suffered from rheumatic fever is the Veteran's 
own unbelievable report. Accordingly, the Board finds that Dr. 
J.C's opinion is lacking in probative value.

Turning now to the November 1998 VA examiner's opinion, the Board 
notes that the examiner had access to the Veteran's medical 
records from 1978 until 1998, including the statements of Dr. 
H.S. and Dr. G.S. regarding the possibility that the Veteran was 
treated for the residuals rheumatic fever in the 1950s.  Based on 
a thorough review of the Veteran's entire record, examination and 
recent diagnostic testing, the VA examiner concluded that Veteran 
did not show any signs of rheumatic heart disease residuals.

In this case, the VA examiner had the benefit of access to the 
Veteran's entire file and medical history.  In contrast, Dr. J.C. 
and Dr. F.D. had to rely on the Veteran's description of what 
occurred, which is not credible.  Given the Veteran's history of 
making misleading statements when it suits his purposes, access 
to the Veteran's complete record was crucial.  For that reason, 
the Board places greater weight on the opinion of the November 
1998 VA examiner, who found that the Veteran's condition did not 
indicate a history of rheumatic heart disease and that there was 
therefore no relationship with any in-service claimed incurrence 
of disease and the Veteran's current condition.  The November 
1998 opinion is congruent with the objective medical evidence of 
record, which in fact does not indicate that rheumatic fever 
residuals were ever identified by any health care provider.

The Veteran has also argued that medical nexus should be found 
based upon continuity of heart disease symptomatology.  See 38 
C.F.R. § 3.303(b) (2009).  The Veteran's contentions, as well as 
the purported medical statements of Drs. G.S and H.S., discussed 
above are incredible in light of the entire record.  As discussed 
above, the Veteran never mentioned any such problems for decades 
after service. Indeed, during examinations by Dr. B.A.M. in 
January 1985 and by Dr. M.S. in March 1985, the Veteran 
specifically stated that his shortness of breath and other 
reported heart disease symptomatology dated to 1976, 
approximately a quarter of a century after service.  It strains 
credulity to the breaking point to believe that the Veteran would 
experience symptoms consistently from 1952 until 1987 and not 
mention these symptoms, or the in-service incurrence of rheumatic 
fever, for many decades.  Indeed, the record reflects that there 
was no report of rheumatic fever until the April 1986 claim, over 
thirty years after the alleged in-service incurrence.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with respect 
to the condition he now raised]; see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) [affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of the 
claimed condition].  

Based on the foregoing, the Board finds the Veteran's reports of 
a chronic heart disease since service are not credible.  
Accordingly, a preponderance of the evidence is against the 
Veteran's contention that heart symptoms existed continually 
after service.  

In short, for the reasons set out above, the criteria for medical 
nexus has not been met by either competent medical opinion or 
from medical evidence demonstrating a continuity of 
symptomatology.  Hickson element (3) has also not been met.

The Board wishes to make it perfectly clear that it has taken 
into consideration the fact that the Veteran's service treatment 
records are unfortunately missing.  For reasons stated in detail 
above, the Board finds ample reason in the record to disbelieve 
the Veteran's relatively recent presentation, that he had 
rheumatic fever in service with subsequent heart problems 
thereafter.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, however, 
affect the credibility of the evidence].

The Board adds that the Veteran and his representative have been 
provided notice of numerous alternative documents that may 
substitute for his service treatment records for the purpose of 
determining service connection for his heart disease which were 
discussed above.  Notably, after the most recent letter from the 
AOJ in February 2010 requesting evidence of such, the Veteran 
failed to provide any response.  

For the reasons expressed above, the Veteran has not met the 
criteria for entitlement to service connection of heart disease.  
Specifically, a preponderance of the evidence of record does not 
show the incurrence of disease in service or within the one year 
presumptive period after service.  In addition, a preponderance 
of the evidence of record is against a finding that there is a 
medical nexus between service and the claimed heart disability.  
The benefits sought on appeal are accordingly denied.




Service connection for PTSD

Pertinent legal criteria

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

According to VA regulations, entitlement to service connection 
for PTSD requires that three elements be present: (1) medical 
evidence diagnosing PTSD; (2) a link, established by medical 
evidence, between current symptomatology and the claimed in 
service stressors; and (3) combat status or credible supporting 
evidence that the claimed in-service stressors actually occurred.  
See 38 C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

With regard to the third PTSD criterion, evidence of in-service 
stressors, the evidence necessary to establish that the claimed 
stressor actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the enemy."  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009). 
If it is determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and the 
claimed stressors are related to combat, the veteran's lay 
testimony regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  Service 
department evidence that the veteran engaged in combat or that 
the veteran was awarded the Purple Heart, Combat Action Ribbon, 
or similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2009).

Effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for PTSD with respect to 
the evidentiary standard for establishing the required in-service 
stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  Because the Veteran's PTSD claim was appealed to 
the Board before July 13, 2010 and is being decided thereafter, 
the Board observes that the updated version of the law is 
applicable in this case.

Analysis

The Veteran essentially contends that he has PTSD stemming from 
one incident, an alleged physical assault on the Veteran by 
Sergeant P., either in Germany or in Czechoslovakia.

As noted above, service connection for PTSD requires that three 
elements be met: (1) medical evidence diagnosing PTSD; (2) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors; and (3) 
combat status or credible supporting evidence that the claimed 
in-service stressors actually occurred.  See 38 C.F.R. § 3.304(f) 
(2009).

The Veteran was initially diagnosed with PTSD in a February 1999 
VA examination by M.J., Ph.D.  Prior to that time, he had been 
diagnosed with anxiety disorder, which was the basis for his 
initial, unsuccessful claim for service connection for a 
psychiatric disability.  More recent VA and private treatment 
reports indicate diagnoses of PTSD.  The Veteran's treating 
psychologist, Dr. H.B., in February 2008 diagnosed the Veteran 
with PTSD and associated depression.  Further, G.L.W., M.D., 
documented a diagnosis of PTSD in an October 2009 private mental 
health evaluation.  Element (1) is arguably satisfied.

In the February 1999 medical report, there is also a statement 
that the Veteran's PTSD is likely the result of physical abuse 
suffered by the Veteran during service.  Additionally, Dr. G.L.W. 
concluded that it is "high likely" that the Veteran's PTSD is 
related to his in-service traumatic assault.  This arguably 
satisfies element (2).

With respect to element (3), there is no objective evidence to 
show combat participation by the Veteran.  The Veteran's DD Form 
214, his service personnel records, and his statement of duty 
assignments which have been associated with his VA claims folder 
are pertinently negative for any indication that the Veteran 
served in combat in the Korean War.

The Board adds that, as discussed in detail above, if a stressor 
claimed by a veteran is related to the veteran's fear of hostile 
military activity, a VA psychologist confirms that the claimed 
stressor is adequate to support a diagnosis of [PTSD] and that 
the veteran's symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  Here, the Veteran has evidently from time 
to time asserted or implied during medical treatment that he is a 
Korean War combat veteran, a claim which is unsupported by his 
service records.  In a January 1992 statement, Dr. J.C. indicated 
that the Veteran's then-claimed anxiety neurosis "could be 
related to psychic trauma occurring in the Korean War in 1951."  
However, in the context of his current PTSD claim, the Veteran 
has not contended that he engaged in combat or that he was in 
fear of hostile military activity.  Rather, he alleges that his 
PTSD is due to a physical assault in Europe.  Therefore, the law 
requires that his claimed stressors be corroborated by evidence 
other than the appellant's own testimony or the diagnosis of 
PTSD.  See 38 C.F.R. § 3.304(f) and Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

Since April 1996, the Veteran has described his alleged stressor 
to be a physical assault by Sergeant P. which is purported to 
have occurred in December 1951 in Germany [in his most recent 
stressor detail statement dated in October 2007 the Veteran 
stated that it occurred during December 1951 on border patrol in 
Czechoslovakia].  The only source of the story concerning any 
physical assault by Sergeant P. comes from the Veteran himself.  
The Veteran reported to Dr. G.L.W. that since the alleged in-
service physical assault, he has suffered flashbacks, reliving 
the event with great distress and at times waking up from 
disturbing dreams about the assault.  He has also experienced 
difficulty falling asleep, fear of crowds, fear of people being 
behind him, anxiety working in groups, nearly constant 
nervousness requiring anti-anxiety medication, and lack of anger 
control.  The Veteran denied having experienced any of these 
symptoms prior to the assault.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that 
special consideration must be given to claims for PTSD based on 
assault.  In particular, the Court held that the provisions in 
M21-1, Part III, 5.14(c), which address PTSD claims based on 
personal assault, are substantive rules that are the equivalent 
of VA regulations and must be considered.  See also YR v. West, 
11 Vet. App. 393, 398-99 (1998).

The Board reiterates that the Veteran and his representative have 
been provided notice of numerous alternative documents that may 
substitute for his service treatment records for the purpose of 
determining service connection for his PTSD, and specifically 
evidence of a credible in-service stressor.  Pertinently, after 
the most recent letter from the AOJ in February 2010 requesting 
evidence of such, the Veteran failed to provide any response.  As 
such, additional development of the Veteran's claimed stressor 
would be useless.  Crucially, nowhere in the history of this 
appeal has the Veteran stated that he reported the alleged attack 
by Sergeant P. to anyone in service, or that there could be 
evidence of military discipline against Sergeant P. in his 
service personnel records.  There is nothing to indicate that 
there exists anywhere any objective evidence that an attack in 
fact took place.

The Veteran has provided a series of lay statements.  However, 
none of those statements verify that the Veteran was attacked by 
Sergeant P.  The statement of E.M. specifically included a 
disclaimer of any knowledge of any physical altercation.  
Interestingly, the statements of L.P., to the extent that they 
catalog violent incidents during the Veteran's service, indicate 
that the Veteran was the unprovoked aggressor and assaulted L.P. 
and several other soldiers.  Indeed, the Veteran himself in 1988 
disclosed his lack of impulse control and violent tendencies 
during service, long before he made his assertions of being the 
victim of an alleged attack during service.

In this connection, the Board cannot help but notice and comment 
upon what appear to be gross inconsistencies in the Veteran's 
presentation over the years.  As has been discussed in the 
Introduction, the Veteran pursued for years a claim of 
entitlement to service connection for psychiatric problems other 
than PTSD without once mentioning the purported assault.  That 
claim was denied by the Board in February 1996, and the Board's 
decision was affirmed by the Court in June 1997.  Notably, the 
Veteran's story concerning the purported assault by Sergeant P. 
first surfaced in April 1996, or almost immediately after his 
receipt of notice of the Board's unfavorable decision.

Thus, for a period of over four decades after service, the 
Veteran never mentioned the purported Sergeant P. incident.  On 
the contrary, the record clearly indicates that the Veteran's 
psychiatric problems, by his own report, began to require 
treatment in 1978 and were attributable to work pressure and 
psychosocial pressures.  See a VA treatment record dated in March 
1978.  Significantly, in connection with the March 1978 VA 
hospitalization for psychiatric problems, he expressed no 
unhappiness whatsoever with his two year enlistment from 1951 to 
1952.

In February 1980, the Veteran applied for service-connection for 
a "nervous condition".  He did not ascribe his problems to any 
incident of physical assault.  Of particular interest is that he 
did not mention the purported assault in his February 1992 sworn 
testimony otherwise while pursuing his request to reopen the 
previously denied claim of entitlement to a nervous condition 
which resulted in the Board's February 1996 decision denying that 
claim.

Moreover, while the Veteran has presented lay statements from his 
mother, ex-wife, K.C., L.P., E.M., and R.C. each documenting the 
Veteran's ongoing nervous behavior, none of these lay statements 
indicated that the Veteran confided in any of these people about 
the alleged assault.  The lay statements of his fellow soldiers 
in particular were without any indication of the physical 
assault.

Similarly, numerous medical reports associated with the Veteran's 
claims folder dated prior to December 1998 do not mention this 
stressor.

All of this changed dramatically in April 1996 coincident with 
the beginning of his PTSD claim.  After twenty years of not 
mentioning any attack by Sergeant P., the Veteran suddenly made 
the alleged physical assault incident a watershed event in his 
life.  The Veteran's treatment history with Dr. M.J. from 1999 to 
2001 is replete with references to complaints regarding the 
Sergeant P. incident, including complaints of ongoing nightmares 
and dreams featuring Sergeant P.  In the Veteran's October 2007 
statement, he reiterated he believed that the attack by Sergeant 
P. caused his PTSD.  Recent VA treatment reports from February 
2006 to February 2008 as well as the private treatment report 
from Dr. G.L.W. dated in October 2009 bear out his continued 
complaint in this regard.

There is also the matter of the Veteran's changing presentation 
in terms of the injuries he is alleged to have suffered in the 
attack.  In his April 1996 statement the Veteran asserted that he 
received injuries to his neck, back and shoulder and did not 
mention the need for medical treatment.  In his March 2004 
written statement, the Veteran asserted that his injuries 
included a "pierced lung" which required medical treatment.  The 
Board observes that this injury was not previously mentioned by 
the Veteran in the numerous medical reports in the five volume 
record.  Moreover, the Veteran did not mention any injuries to 
his lung in the October 2009 evaluation by Dr. G.L.W.  Indeed, 
the Veteran only mentioned injuries to his clavicle, fifth 
cervical vertebrae, and groin at that time.

The Board further notes that the Veteran testified at his 1992 
personal hearing that he was transferred from his unit due to 
physical limitations which he alleged he had developed due to an 
incurrence of disease.  The purported difficulties with Sergeant 
P. were not mentioned.  See the hearing transcript, page 11. In 
connection with his more recent PTSD claim, however, he stated 
that he was transferred so that he would be separated from 
Sergeant P. and for no other reason.  See the Veteran's March 
2004 written statement.  This conflicting history reported by the 
Veteran calls into question the veracity of his more recent 
statement regarding the alleged assault that were received after 
the Court upheld the Board's prior February 1996 denial with 
respect to the claim to reopen the previously disallowed claim 
for service connection for psychiatric disability.  

Based on these grossly inconsistent statements, which as 
discussed above are not amenable to verification, the Board 
discounts the credibility of the Veteran's current statements 
with respect to the alleged assault in service.  The statements 
were made over 40 years after his separation from service, nearly 
20 years after the Veteran began seeking compensation based on 
mental health issues, and they have recently appeared in the 
context of a claim for monetary benefits from the government 
after the repeated denial of an alternate theory of compensation.  
Not only may the Veteran's memory be dimmed with time, but self 
interest may play a role in the more recent statements.  See 
Cartright, supra.

In short, there is no objective evidence, to include the various 
lay statements proffered by the Veteran, which serves to verify 
the claimed stressor.  Based on his changing presentation in 
terms of injuries suffered, reasons for his transfer and the 
source of his mental health problems, the Veteran's current story 
appears to be tailored to the current claim and is lacking 
credibility.

In summary, the stressor reported by the Veteran has not been 
confirmed; element (3) has therefore not been satisfied, and the 
claim of entitlement to service connection for PTSD fails on that 
basis.

In reaching this conclusion, the Board has considered the 
February 1999 medical report and October 2009 statement from Dr. 
G.L.W. linking PTSD to an in-service assault.  However, these 
opinions, as discussed above, are based on an uncorroborated, 
unverified in-service stressor.  While Dr. G.L.W. noted that he 
reviewed the claims folder and found the Veteran to be "credible 
and fully competent to report his symptoms, as well as his 
personal and medical history," VA regulations clearly provide 
that service connection for PTSD requires "credible supporting 
evidence that the claimed in-service stressor occurred."  
38 C.F.R. § 3.304(f).  Neither opinion identifies any particular 
specific supporting evidence that the assault occurred as 
reported by the Veteran.  

Furthermore, while Dr. G.L.W. found the Veteran credible, the 
Board manifestly has not found his report of an in-service 
assault to be credible for the reasons detailed above.  Dr. 
G.L.W., as a licensed physician, is entirely competent to render 
medical opinions.  However, question of whether the veteran was 
exposed to a stressor in service is a factual one, and VA 
adjudicators are not bound to accept uncorroborated accounts of 
stressors or medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 
Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the occurrence 
of stressors is a question of fact for adjudicators.





ORDER

Entitlement to service connection for heart disease is denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


